[Cite as Deassis v. Deassis, 2016-Ohio-634.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




LUIS ROBERTO DEASSIS,                                     CASE NO. 9-15-41

       PETITIONER-APPELLEE,

       v.

TOMMIE C. BLACKLEDGE DEASSIS,                             OPINION

       PETITIONER-APPELLANT.



                 Appeal from Marion County Common Pleas Court
                                 Family Division
                           Trial Court No. 15-DR-0190

                                      Judgment Affirmed

                           Date of Decision: February 22, 2016



APPEARANCES:

        Clifford C. Spohn for Appellant

        Delilah Nuñez for Appellee
Case No. 9-15-41


WILLAMOWSKI, J.

       {¶1} Appellant Tommie C. Blackledge Deassis (“Tommie”) brings this

appeal from the judgment of the Court of Common Pleas, Family Division

granting dissolution of marriage and deviating from the child support calculations

as agreed to by the parties. For the reasons set forth below, the judgment is

affirmed.

       {¶2} Appellee Luis R. Deassis (“Luis”) and Tommie were married on

March 21, 2000. Doc. 1. During the marriage, two children were born and both

were minors at the time the parties petitioned for dissolution of the marriage. Id.

On August 17, 2015, Luis and Tommie filed a joint petition for dissolution of

marriage and indicated that they had reached an agreement providing for a full and

complete settlement of all rights and responsibilities arising out of the marriage.

Id. The Separation Agreement was also filed with the trial court. Doc. 2. Luis

and Tommie also jointly filed a joint shared parenting plan on that same day. Doc.

4. Section 7 of the agreement addresses child support by Luis. Id. The plan

stated as follows.

       1. Father’s child support obligation shall be $0.00 per month,
       plus processing charge, which is a deviation from Ohio
       guidelines. The parties acknowledges [sic] that if Father were to
       pay guideline support to Mother, then Father’s obligation would
       be $468.81, per child, per month, plus 2% processing charge, for
       a total of $956.36 per month. The parties agree that the
       aforementioned guideline child support obligation is unjust,
       inappropriate and not in the best interests of the minor child

                                        -2-
Case No. 9-15-41


       [sic] sue [sic] to the current parenting time schedule and incomes
       of the parents.

Id. at 8. Additionally, a similar provision was repeated regarding Luis’ obligation

if he was not providing private health insurance. Id. at 9. Both parties signed the

shared parenting plan on August 11, 2015. Id. at 15. The parties agreed to have

the petition heard by a retired judge. Doc. 15.

       {¶3} On September 24, 2015, a hearing was held on the joint petition. Doc.

18. Both parties indicated that they had read the separation agreement, including

the shared parenting plan, had no questions concerning the agreement, and were

satisfied with it. Tr. 4-5. Tommie indicated that she believed the agreement

concerning her children was in their best interest. Tr. 5. The trial court then found

that the parties were satisfied with the terms of the separation agreement,

incorporated it into the judgment entry and granted the dissolution of marriage

petition on September 28, 2015. Id. The trial court also approved the agreed

decree of shared parenting filed by the parties and incorporated it into its

judgment. Doc. 19. The parties signed the decree as well. Id. Along with the

decree, the trial court filed its findings of fact and conclusions of law as to the

child support deviations. Doc. 20. In the entry, the trial court indicated that “due

to the parties parenting schedule and income, the guideline amount of child

support and cash medical support” would not be in the best interests of the

children. Id. These findings were taken directly from the agreement of the

                                         -3-
Case No. 9-15-41


parties. Doc. 4 at 8. This entry was approved and signed by the parties as well.

Doc. 20.

       {¶4} On October 22, 2015, Tommie filed an appeal from the judgment of

the trial court. Doc. 23. Tommie alleges the following assignments of error on

appeal.

                            First Assignment of Error

       The court erred in finding that the statutory guidelines
       calculated amount was not in the best interest of the parties’ two
       minor children.

                          Second Assignment of Error

       The court erred in determining that the nonresidential parent
       would make a significant contribution “in kind” to support a
       deviation from the statutory guidelines.

                           Third Assignment of Error

       The court failed to specify sufficient facts supporting a deviation
       from the guidelines in its finding of facts and law.

                          Fourth Assignment of Error

       The court’s decision was not supported by any monetary value
       assigned to any factors allowing a deviation from the guidelines.

       {¶5} As all four assignments of error deal with whether the trial court erred

in granting the shared parenting plan as agreed upon by the parties that provided

for a deviation in child support, we will address them together.




                                        -4-
Case No. 9-15-41


       {¶6} The trial court obtains its authority to grant a petition of dissolution of

marriage from R.C. 3105.65, which states in pertinent part as follows.

       (B) If, upon review of the testimony of both spouses and of the
       report of the investigator pursuant to the Rules of Civil
       Procedure, the court approves the separation agreement and any
       amendments to it agreed upon by the parties, it shall grant a
       decree of dissolution of marriage that incorporates the
       separation agreement. If the separation agreement contains a
       plan for the exercise of shared parenting by the spouses, the
       court shall review the plan in accordance with the provisions
       [R.C. 3109.04(D)(1)] that govern the review of a pleading or
       motion requesting shared parenting jointly submitted by both
       spouses to a marriage.

R.C. 3105.65. A petition for dissolution where there are minor children involved,

must include an allocation of parental rights and responsibilities for the care of the

minor children and provisions for child support as part of the separation

agreement. R.C. 3105.63(A)(1). This provision may be a shared parenting plan.

Id. When both parents make a joint request for shared parenting, the court is

required to do the following.

       (i) If both parents jointly make the request in their pleading or
       jointly file the motion and also jointly file the plan, the court
       shall review the parents’ plan to determine if it is in the best
       interest of the children. If the court determines that the plan is
       in the best interest of the children, the court shall approve it. If
       the court determines that the plan or any part of it is not in the
       best interest of the children, the court shall require the parents
       to make appropriate changes to the plan to meet the court’s
       objections to it. * * *




                                         -5-
Case No. 9-15-41


R.C. 3109.04(D)(1)(a). A trial court’s determination of custody may only be

reversed upon a showing that the trial court abused its discretion. Brammer v.

Brammer, 3d Dist. Marion No. 9-12-57, 2013-Ohio-2843, ¶ 13. Additionally, an

entry agreed upon by both parties in a domestic relations action is essentially a

contract between the parties and contract rules apply. Bremer v. Bremer, 5th Dist.

Licking No. 08-CA-64, 2009-Ohio-176, ¶ 33.

       {¶7} A trial court may order a deviation from the amount of child support

calculated on the applicable worksheet. R.C. 3119.22 However, if the trial court

does deviate, it must enter into the record the amount of child support calculated, a

determination that the amount would be unjust or inappropriate and would not be

in the best interest of the child, and findings of fact that support that determination.

Id. The Ninth District Court of Appeals of Ohio has held that the statutory

requirement that findings of fact and conclusions of law be made does not apply

when the parties themselves have agreed to the deviation because it was not a

determination by the trial court, but rather a stipulation of the parties. Rinkel v.

Rinkel, 9th Dist. Medina No. 05CA0044-M, 2006-Ohio-2560, ¶ 17.

       {¶8} Basically, this appeal boils down to one issue: Tommie and Luis

entered into an agreement concerning shared parenting and child support and

Tommie then changed her mind. The findings of fact that Tommie alleges were

insufficient were based solely upon the stipulated reasons for the deviation set


                                          -6-
Case No. 9-15-41


forth in the shared parenting plan jointly presented by Tommie and Luis. The

statute merely requires that the trial court make findings of fact that support the

determination that deviation is in the best interest of the children, not that the

findings contain every detail. Lopez-Ruiz v. Botta, 10th Dist. Franklin No. 11AP-

577, 2012-Ohio-718, ¶ 47. The trial court in this case filed findings of fact which

were approved by Luis and Tommie before it was filed. At the hearing, Tommie

indicated that she thought the plan was in the best interest of the children and that

she was satisfied with the plan. Although the trial court did not set forth exact

amounts for the “in kind” contributions, that is not required. Id. Tommie is

merely appealing from the judgment that gives her exactly what she asked the

court to order. When parties enter in an agreement that is adopted as the judgment

of the trial court and the trial court makes findings of fact stipulated by the parties

in the agreement, the parties waive their right to then complain that the trial court

erred in approving the agreement. Miller v. Miller, 3d Dist. Marion No. 9-03-38,

2004-Ohio-923. “In fact, unless the party has explicitly reserved the right to

challenge the issue on appeal, a consent decree or other stipulation or agreement

before the trial court operates as a waiver of the right to raise the issue on appeal.”

Daugherty v. Daugherty, 9th Dist. Wayne No. 12CA0003, 2013-Ohio-1934, ¶ 10.

The record shows that the trial court in this case did exactly what Tommie wanted

done. Tommie and Luis had entered into an agreement and the trial court agreed


                                         -7-
Case No. 9-15-41


with both parties that the agreement was in the best interests of their children. The

trial court complied with all statutory requirements when making this

determination. Thus, the assignments of error are overruled.

       {¶9} Having found no error in the particulars assigned or argued, the

judgment of the Court of Common Pleas of Marion County, Family Division, is

affirmed.

                                                                Judgment Affirmed

SHAW, P.J. and PRESTON, J., concur.

/hls




                                         -8-